UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1771




In re:   CAROL L. GRAY PIZZUTO,


                Petitioner.



                On Petition for a Writ of Mandamus.
                        (5:10-CV-00017-FPS)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Carol L. Pizzuto, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carol L. Pizzuto petitions for a writ of mandamus in

which she seeks to compel the investigation and prosecution of

several individuals.        We conclude that Pizzuto is not entitled

to the relief she seeks.

            Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.             Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,    516-17    (4th   Cir.   2003).       Further,   mandamus   relief   is

available only when the petitioner has a clear right to the

relief sought.       In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).

            The relief sought by Pizzuto is not available by way

of mandamus.       See Wayte v. United States, 470 U.S. 598, 607

(1985) (“[T]he Government retains broad discretion as to whom to

prosecute.”); Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973)

(“[A] private citizen lacks a judicially cognizable interest in

the prosecution or nonprosecution of another.”).               Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the    petition   for    writ   of   mandamus.     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                            PETITION DENIED

                                         2